DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-12, 14-22, and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 1 states “The system of claim, wherein said…” It is unclear if claim 10 is intended to be an independent or dependent claim. For purposes of examination, claim 10 is interpreted as being dependent upon claim 5 as in the claim set filed 05/04/18.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 12, 14, 16-17, 19, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mela et al. (“Stereoscopic Integrated Imaging Goggles for Multimodal Intraoperative Image Guidance” 2015), hereinafter “Mela.”

Regarding claim 1, Mela discloses a system for fluorescence aided surgery (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract):
a storage medium or a data connection with a storage medium storing a 3D data set, in particular a medical image, of a patient, wherein information regarding a spatial position of one or more fluorescence markers within the body of said patient (10) is included in or associated with said 3D patient data set, a visualization tool allowing for augmenting a view or an image of said patient's body with information derived from said 3D patient data set, wherein said visualization tool comprises a camera and a display for displaying images taken with said camera, or glasses (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from 
an apparatus for detecting fluorescence from said one or more fluorescence markers provided in said patient's body (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; see also System Characterization and Image-Guided Surgery in Chicken Ex Vivo for discussion of implantation or injection of fluorescent markers), and
a computation device adapted to derive a spatial relationship between said visualization tool and the patient's body (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from individual sensors are imported through USB to the computer and synchronized. For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged 
said detected fluorescence of said one or more markers (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; see also System Characterization and Image-Guided Surgery in Chicken Ex Vivo for discussion of implantation or injection of fluorescent markers),
said information regarding said spatial position of said one or more fluorescence markers within the body of said patient included in or associated with said 3D patient data set, a known spatial relationship between the apparatus for detecting fluorescence and said visualization tool (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from individual sensors are imported through USB to the computer and synchronized. For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization. In this way, the functional information (fluorescence) was overlaid onto the anatomical information (reflectance). Due to the inter-sensor height 
wherein said computation device is adapted to derive said spatial relationship between said visualization device and the patient's body (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from individual sensors are imported through USB to the computer and synchronized. For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization. In this way, the functional information (fluorescence) was overlaid onto the anatomical information (reflectance). Due to the inter-sensor height disparity between the filtered and unfiltered image sensors (Fig 1C), the NIR fluorescence frames had to be aligned to the color reflectance frames. This was accomplished by measuring the vertical inter-sensor distance Lv (25 mm) from the center of sensors as well as the horizontal inter-sensor distance Lh (60 mm) (Fig 1C)… The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information… 3D due to the stereoscopic nature of the goggle imaging system” Image Acquisition), based on:
a 3D/3D registration algorithm, in which 3D information of the location of at least one fluorescence marker among said one or more fluorescence markers is obtained using said apparatus for detecting fluorescence, and said 3D information is matched with known 3D positions of said one or more fluorescence markers in said 3D patient data set (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from individual sensors are imported 

Regarding claim 2, Mela discloses the one or more fluorescence markers emits NIR light (“We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; “For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization. In this way, the functional information (fluorescence) was overlaid onto the anatomical information (reflectance). Due to the inter-sensor height disparity between the filtered and unfiltered image sensors (Fig 1C), the NIR fluorescence frames had to be aligned to the color reflectance frames.” Image Acquisition).

Regarding claim 3, Mela discloses the one or more fluorescence markers are biodegradable (“We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract).



Regarding claim 8, Mela discloses said at least one fluorescence marker for placing in the body of the patient is included in a liquid for injection to the patient's body (“In this case, 0.02 mL of 500 nM (11 picomoles ICG) of ICG/DMSO solution was injected directly into the skinless chicken breast at depths of 2–3 mm under the surface.” Image-Guided Surgery; “The detected fluorescence from an injection of a serial dilution of ICG/DMSO into 0.5 mm holes cut into the surface of a chicken breast.” Fig2).

Regarding claim 12, Mela discloses said apparatus for detecting fluorescence from said one or more fluorescence markers comprises one or more of a fluorescence imaging camera or fluorescence imaging glasses  (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from individual sensors are imported through USB to the computer and synchronized. For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization. In this way, the functional information (fluorescence) was overlaid onto the anatomical information (reflectance). Due to the inter-sensor height disparity between the filtered and unfiltered image sensors (Fig 1C), the NIR fluorescence frames had to be aligned to the color reflectance frames. This was accomplished by measuring the vertical inter-sensor distance Lv (25 mm) from the center of sensors as well as the horizontal inter-sensor distance Lh (60 mm) (Fig 1C)… The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information… 3D due to the stereoscopic nature of the goggle imaging system” Image Acquisition).

Regarding claim 14, Mela discloses said apparatus for detecting fluorescence comprises two cameras placed at a distance for obtaining stereo data (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging.” Abstract, Introduction; “(C) Photo of 4-sensor setup for simultaneous stereoscopic color reflectance imaging and fluorescence imaging. Top 2 sensors are for reflectance imaging and bottom 2 sensors are for fluorescence imaging.” Fig 1.).

Regarding claim 16, Mela discloses said system is further adapted for augmenting the view or image of said patient's body with one or more of
structures which are covered by tissue, or markers that are covered with tissue of a thickness that prevents detection of the fluorescence light by means of the fluorescence detection apparatus (“The goggle can be integrated with non-optical imaging modalities such as ultrasound, providing multimodal image guidance to the surgeon and mitigating the optical imaging limitation of penetration depth.” Introduction; “The ultrasound images provide information complementary to fluorescence images. The depth penetration of ultrasound imaging is also desirable for deeper tissue assessment, reported by the surgeon.” Image-Guided Surgeries; “The benefit of ultrasound incorporation is to provide complementary information and further improve visualization of depth information, beyond the depth penetration of optical imaging. Depending on the frequency of the ultrasound transducer, the typical maximum depth penetration through soft tissues is approximately 20 cm for deep region scanning (3–5 MHz) between 5 cm (1 MHz) and 2.5 cm (3 MHz) [40]. Depth penetration of light from infrared fluorophores can vary depending on the dye concentration, detector sensitivity, process of detection, working distance and illumination intensity. Typical reports on maximum penetration depth range is approximately 2 cm, depending on the tissue types [41–42]. Ultrasound complements the surface-weighted functional 

Regarding claim 17, Mela discloses said system is further adapted for correcting or improving an optical or medical image taken during surgery based on information derived from said 3D patient data set (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; “The goggle can be integrated with non-optical imaging modalities such as ultrasound, providing multimodal image guidance to the surgeon and mitigating the optical imaging limitation of penetration depth.” Introduction; “The ultrasound images provide information complementary to fluorescence images. The depth penetration of ultrasound imaging is also desirable for deeper tissue assessment, reported by the surgeon.” Image-Guided Surgeries; “The benefit of ultrasound incorporation is to provide complementary information and further improve visualization of depth information, beyond the depth penetration of optical imaging. Depending on the frequency of the ultrasound transducer, the typical maximum depth penetration through soft tissues is approximately 20 cm for deep region scanning (3–5 MHz) between 5 cm (1 MHz) and 2.5 cm (3 MHz) [40]. Depth penetration of light from infrared fluorophores can vary depending on the dye concentration, detector sensitivity, process of detection, working distance and illumination intensity. Typical reports on maximum penetration depth range is approximately 2 cm, depending on the tissue types [41–42]. Ultrasound complements the surface-weighted functional information provided by fluorescence with additional structural information at various depths through the tissue.” Discussion).



Regarding claim 21, Mela discloses a method of augmenting a view or an image of a patient's body (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract), comprising the steps of:
providing a 3D data set, in particular a medical image, of the patient, wherein information regarding a spatial position of one or more fluorescence markers within the body of the patient is included in or associated with said 3D patient data set (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from individual sensors are imported through 
detecting fluorescence from said one or more fluorescence markers provided in the patient's body (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; see also System Characterization and Image-Guided Surgery in Chicken Ex Vivo for discussion of implantation or injection of fluorescent markers),
computing a spatial relationship between a visualization tool and the patient's body (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from individual sensors are imported through USB to the computer and synchronized. For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images 
said detected fluorescence of said one or more markers (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; see also System Characterization and Image-Guided Surgery in Chicken Ex Vivo for discussion of implantation or injection of fluorescent markers),
said information regarding said spatial position of said one or more fluorescence markers within the body of said patient included in or associated with said 3D patient data set, and a known spatial relationship between the apparatus for detecting fluorescence and said visualization tool (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from individual sensors are imported through USB to the computer and synchronized. For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization. In this way, the functional information (fluorescence) was overlaid onto the anatomical information (reflectance). Due to the inter-sensor height disparity between the filtered 
wherein said step of computing said spatial relationship between said visualization device and the patient's body (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from individual sensors are imported through USB to the computer and synchronized. For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization. In this way, the functional information (fluorescence) was overlaid onto the anatomical information (reflectance). Due to the inter-sensor height disparity between the filtered and unfiltered image sensors (Fig 1C), the NIR fluorescence frames had to be aligned to the color reflectance frames. This was accomplished by measuring the vertical inter-sensor distance Lv (25 mm) from the center of sensors as well as the horizontal inter-sensor distance Lh (60 mm) (Fig 1C)… The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information… 3D due to the stereoscopic nature of the goggle imaging system” Image Acquisition), involves a 3D/3D registration algorithm, in which 3D information of the location of at least one fluorescence marker among said one or more fluorescence markers is obtained using said apparatus for detecting fluorescence, and said 3D information is matched with known 3D positions of said one or more fluorescence markers in said 3D patient data set (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from individual sensors are imported through USB to the computer and synchronized. For the 4-sensor setup, the color reflectance and NIR 
augmenting the view or the image of the patient's body with information derived from said 3D patient data set using said visualization tool, wherein said visualization tool comprises a camera and a display for displaying images taken with said camera, or glasses (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from individual sensors are imported through USB to the computer and synchronized. For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization. In this way, the functional information (fluorescence) was overlaid onto the anatomical information (reflectance). Due to the inter-sensor height disparity between the filtered and unfiltered image sensors (Fig 1C), the NIR fluorescence frames had to be aligned to the color reflectance frames. This was accomplished by measuring the vertical inter-sensor distance Lv (25 mm) from the center of sensors as well as the horizontal inter-sensor distance Lh (60 mm) (Fig 1C)… The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information… 3D due to the stereoscopic nature of the goggle imaging system” Image Acquisition; “For this experiment, we demonstrated the feasibility of wirelessly transmitting video from the goggle to another goggle, a smartphone or a computer… A video 

Regarding claim 22, Mela discloses said step of augmenting the view or the image of the patient's body with information derived from said 3D patient data set comprises one or more of
displaying said information derived from said 3D patient data set together with a camera image of the patient's body on a display (“For this experiment, we demonstrated the feasibility of wirelessly transmitting video from the goggle to another goggle, a smartphone or a computer… A video captured by the goggle detectors could also be transmitted to the remote viewer to be viewed on a mobile device such as a smartphone or a tablet computer (Fig 6B).” Telemedicine), or
projecting said information derived from said 3D patient data set onto glasses worn by the surgeon (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from individual sensors are imported through USB to the computer and synchronized. For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization. In this way, the functional information (fluorescence) was overlaid onto the anatomical information (reflectance). Due to the inter-sensor height disparity between the filtered and unfiltered image sensors (Fig 1C), the NIR fluorescence frames had to be aligned to the color reflectance frames. This was accomplished by measuring the vertical inter-sensor distance Lv (25 mm) from the center of sensors as well as the horizontal inter-sensor distance Lh (60 mm) (Fig 1C)… The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information… 3D due to the stereoscopic nature of the goggle imaging system” Image Acquisition),

Regarding claim 24, Mela discloses said step of augmenting the view or image of said patient's body with one or more of


Regarding claim 25, see the rejection of claim 1 above for the relevant disclosure and teachings of the system for fluorescence aided surgery according to claim 1.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mela as applied to claim 5 above, and further in view of Liu et al. (“Optical probes and the applications in multimodality imaging” 2011), hereinafter “Liu 2011.”

Regarding claim 6, Mela may not explictly disclose at least one fluorescence marker for placing in the body of the patient further includes a contrast agent or radioactive tracer for medical imaging.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fluorescent markers disclosed by Mela with the dual labeled fluorescent markers as taught by Liu 2011 to achieve the predictable result of allowing “characterize[ation of] molecular targets by the activatable optical probes and study the distributions and dynamics of the targeting molecules quantitatively by nuclear probes.” (3. Fluorophore-based multimodal probes).

Regarding claim 7, Mela may not explictly disclose said at least one fluorescence marker for placing in the body of the patient further comprises a ligand or binding motive for selectively binding to target cells, wherein said ligand or binding motive is preferably selected from the group consisting of peptide, protein, biopolymer, synthetic polymer, anti-gene, anti-body, microorganism, virus, receptor, enzyme, hormone, chemical compound, toxin, surface modifier and combinations thereof.
However, in the same field of endeavor of multimodal imaging, Liu 2015 teaches said at least one fluorescence marker for placing in the body of the patient further comprises a ligand or binding motive for selectively binding to target cells, wherein said ligand or binding motive is preferably selected from the group consisting of peptide, protein, biopolymer, synthetic polymer, anti-gene, anti-body, microorganism, virus, receptor, enzyme, hormone, chemical compound, toxin, surface modifier and combinations thereof (“Many probes also contain a targeting unit, usually a peptide, antibody or 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fluorescent markers disclosed by Mela with the dual labeled fluorescent markers as taught by Liu 2011 to achieve the predictable result of allowing “characterize[ation of] molecular targets by the activatable optical probes and study the distributions and dynamics of the targeting molecules quantitatively by nuclear probes.” (3. Fluorophore-based multimodal probes).

Regarding claim 10, Mela may not explictly disclose said at least one fluorescence marker for placing on the body of the patient comprises nanoparticles comprising a compound of said medical imaging contrast agent or radioactive tracer and a fluorescent dye.
However, in the same field of endeavor of multimodal imaging, Liu 2015 teaches said at least one fluorescence marker for placing on the body of the patient comprises nanoparticles comprising a compound of said medical imaging contrast agent or radioactive tracer and a fluorescent dye (“In general, fluorescence imaging units can be organic dyes or inorganic nanoparticles such as QDs for multimodal imaging. MR imaging units can be gadolinium chelates, functionalized QDs or iron oxide nanoparticles. The nuclear imaging units can be PET tracers and radionuclide chelates. The combination of these units result in an multimodal probes. Examples of optical-MRI and optical-nuclear multimodal probes are listed in Table 2,” 3. Fluorophore-based multimodal probes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fluorescent markers disclosed by Mela with the dual labeled fluorescent markers as taught by Liu 2011 to achieve the predictable result of allowing .

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mela as applied to claim 5 above, and further in view of Voegele (U.S. Pub. No. 2009/0217932), hereinafter “Voegele.”

Regarding claim 9, Mela may not explictly disclose said at least one fluorescence marker for placing on the body of the patient is provided with a biodegradable adhesive agent or binder.
However, in the same field of endeavor of fluorescence imaging, Voegele teaches said at least one fluorescence marker for placing on the body of the patient is provided with a biodegradable adhesive agent or binder (“adherence to… or bonding to tissue” Voegele, [0034]), in particular a biodegradable adhesive agent or binder (“bioabsorption” Voegele, [0034], [0051]-[0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mela’s disclosure of a fluorescent marker with Voegele’s teaching of a fluorescent fiducial bonded to tissue and absorbed by the body as Voegele explictly states that providing fixation and absorption of the fiducial allows “the marker [to] remain proximate to the tissue growth 18 and accurately mark the location of the tissue growth 18” (Voegele, [0051]).

Regarding claim 11, Mela may not explictly disclose a double barrel syringe, one barrel including said at least one fluorescence marker and one barrel including said adhesive.
However, in the same field of endeavor, Voegele teaches a double barrel syringe, one barrel including said at least one fluorescence marker and one barrel including said adhesive (“a double-chamber or dual-chamber syringe 34 having first and second chambers 38, 42… visually and tactilely marking components are configured to be disposed in separate chambers (or barrels, discussed below) and react with one another when mixed or where two chemicals are configured to react with one another to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mela or Liu’s disclosure of a fluorescent marker with Voegele’s teaching of a double-barreled syringe to deliver a fluorescent fiducial solution and tactical fixing material as Voegele explictly states that providing fixation of the fiducial allows “the marker [to] remain proximate to the tissue growth 18 and accurately mark the location of the tissue growth 18” (Voegele, [0051]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mela in further view of Voegele as applied to claim 11 above, and further in view of Maier-Hein et al. (“Optical techniques for 3D surface reconstruction in computer-assisted laparoscopic surgery” 2013), hereinafter “Maier-Hein.”

Regarding claim 15, Mela may not explictly disclose said apparatus for detecting fluorescence is adapted to analyze shadows and/or motions and to derive 3D positions of the fluorescence markers therefrom, or to measure 3D positions of the fluorescence markers based on time of flight measurements.
However, in the same field of endeavor of fluorescence imaging, Maier-Hein discloses teaches said apparatus for detecting fluorescence is adapted to analyze shadows (“Shape-from-shading” Maier-Hein, 3. Monocular shape-from-X) and/or motions (“Shape-from-motion” Maier-Hein, 3. Monocular shape-from-X) and to derive 3D positions of the fluorescence markers therefrom (“Optical techniques for 3D surface reconstruction… [p]assive methods include monocular Shape-from-X (SfX)” Maier-Hein, 1. Introduction), or to measure 3D positions of the fluorescence markers based on time of flight measurements (“Optical techniques for 3D surface reconstruction… active methods are based on… Time-of-Flight (ToF)” Maier-Hein, 1. Introduction; Maier-Hein, 6. Time-of-Flight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mela’s disclosure of detecting fluorescence and depth with .

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mela as applied to claim 17 or 19 above, and further in view of Seigel et al. (U.S. Pub. No. 2017/0017069), hereinafter “Seigel.”

Regarding claim 18, Mela may not explictly teach said information derived from said 3D patient data set includes one or both of absorption properties or tissue composition information, and wherein this information is used for accounting for absorption of fluorescence light and/or improving multispectral images.
However, in the same field of endeavor of fluorescence imaging, Siegel teaches said information derived from said 3D patient data set includes one or both of absorption properties or tissue composition information, and wherein this information is used for accounting for absorption of fluorescence light and/or improving multispectral images (“The wavelength of this "in-band" light 124A can be chosen, in one implementation of the invention, to coincide with an absorption band of the tissue (the 960 nm or 1400 nm water absorption bands, for example) to intentionally reduce the absorption depth in tissue to more closely approximate the shallow optical extinction behavior of visible light. Moreover, in comparison with the visible light 120A, the wavelength of the in-band light 124A can instead be chosen to penetrate deeper into the object 11, revealing features below the object surface and perceived in reflectance of light. Also, with time-division multiplexing between two or more in-band source wavelengths, a pseudo-color image can be created which is more visually informative than the monochrome image provided by a single in-band source wavelength. Such use of an "in-band" light source 124 (to create an intuitive reflectance image of the object that mimics the objects appearance in the visible portion of the optical spectrum as perceived by an eye and/or to reveal subsurface targets), in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have improved Mela’s known device for fluorescence imaging by applying Siegel’s known technique of selecting wavelengths of light sources with respect to the absorption properties and composition of tissue achieves the predictable result of improving the ease of use of the device by providing an intuitive display of depth-wise spatial data in conjunction with transverse spatial data to the user. 

Regarding claim 20, Mela may not explictly teach a user interface allowing a user to input information associated with said corresponding locations into said 3D patient data set.
However, in the same field of endeavor of fluorescence imaging, Siegel teaches a user interface allowing a user to input information associated with said corresponding locations into said 3D patient data set (“a user adjustable dynamic range display” [0016]; “user-specified target size ranges as measured along the camera image plane at focus depth.” [0023]; “an overlay 332, indicated with image areas 332 of chosen color, is added as a result of operation of the auto-detection modality 330A as defined by the user. This is achieved, in practice, by activating, 1, the "Auto Detect" feature of the embodiment of the invention followed by a change of the color of the overlay data, 2, if so desired.” [0074]; “in response to a user-input to activate 1 of a "Depth" activator 350 of the interface 300 (see FIG. 3A) as well as the selection of a data set representing either visible image of the target or/and an image acquired in light of the laser source, 2, the computer-processor of the embodiment of the invention displays an additional GUI window (that is user-adjustable with respect to the several operational image parameters such as, for 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have improved Mela’s known device for fluorescence imaging by applying Siegel’s known user interface device allowing a user to input information associated with the display of the locations of the fluorescent targets to achieve the predictable result of improving the ease of use of the visual display by allowing the user to highlight the most relevant fluorescent targets for viewing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kishima (U.S. Pub. No. 2017/0315056), Hasan et al. (U.S. Pub. No. 2016/0345834), Darne et al. (U.S. Pub. No. 2016/0038029), Nalcioglu et al. (U.S. Pub. No. 2013/0023765), Zuzak et al. (U.S. Pub. No. 2010/0056928), Hart et al. (U.S. Pub. No. 2010/0019170), and Wang et al. (U.S. Pub. No. 2004/0249260) disclose a system and method for fluorescence aided surgery comprising acquisition of 2D and/or 3D data using multimodality imaging including fluorescence imaging and optical imaging, as well as other modalities such as MRI, PET, SPECT, and CT to register and combine images to augment structural images with functional images of fluorescent targets within a body for viewing by a user. 

Liu et al. (“Plasmonic Gold Nanostars for Multi-Modality Sensing and Diagnostics” Feb. 2015) discloses multimodal (PET/SPECT/MRI/CT) fluorescent nanoparticles for injection and implantation in the body.

Simpfendorfer et al. (“Augmented Reality Visualization During Laparoscopic Radical Prostatectomy” 2011) discloses a system for fiducial marker aided surgery (Abstract):

a visualization tool allowing for augmenting a view or an image of said patient's body with information derived from said 3D patient data set, wherein said visualization tool comprises a camera and a display for displaying images taken with said camera (Abstract, Surgical setup),
an apparatus for detecting said one or more fiducial markers provided in said patient's body (Abstract), and
a computation device adapted to derive a spatial relationship between said visualization tool and the patient's body (Abstract; Surgical navigation concept, Surgical setup), based at least in part on 
said detected one or more fiducial markers (Surgical navigation concept),
said information regarding said spatial position of said one or more fiducial markers within the body of said patient included in or associated with said 3D patient data set, and a known spatial relationship between the apparatus for detecting fiducial markers and said visualization tool, wherein said computation device is adapted to derive said spatial relationship between said visualization device and the patient's body, based on a 2D/3D registration algorithm, in which a 2-D image of at least one fiducial marker among said one or more fiducial markers is correlated with known 3D positions of said one or more fiducial markers in said 3D patient data set (Abstract, Materials and Methods, Surgical navigation concept).

Liu et al. (U.S. Pub. No. 2018/0270474, incorporating fully by reference U.S. Provisional 62,112,993) discloses a system for fluorescence aided surgery (“The proposed system is advantageous because to enable concurrent topology scanning and NIR fluorescence imaging, shortening the total imaging time. The NIR sensor is responsible for capturing fluorescence information and provide real time 
a storage medium or a data connection with a storage medium storing a 3D data set, in particular a medical image, of a patient, wherein information regarding a spatial position of one or more fluorescence markers within the body of said patient (10) is included in or associated with said 3D patient data set (“The proposed system is advantageous because to enable concurrent topology scanning and NIR fluorescence imaging, shortening the total imaging time. The NIR sensor is responsible for capturing fluorescence information and provide real time 2D fluorescence guidance during the procedure, while the color sensor captures the 30 topology and color reflectance… The control module will integrate the various components together and ensure synchronization. We will use a compact digital processing unit composed of a FPGA board with together with a laptop computer. The FPGA will be programmed in Verilog language and will utilize the parallel processing capabilities of the FPGA to implement real-time imaging and displaying of the results on the computer monitor. The FPGA board will receive data from the two CMOS image sensors which will be transmitted via Camera-Link data bus. The laptop computer will receive the image from the FPGA board for storage, processing and display, and directly control the structured light illumination from the digital projector.“ Provisional, P. 19; see also Provisional, P. 11-13 disclosing imaging of indocyanine green markers),
a visualization tool allowing for augmenting a view or an image of said patient's body with information derived from said 3D patient data set, wherein said visualization tool comprises a camera and a display for displaying images taken with said camera (“The display module comprises of 2D display, 3D display, head-mounted display and projector.“ Provisional, P.4; “The laptop computer will receive the image from the FPGA board for storage, processing and display, and directly control the structured light illumination from the digital projector.“ Provisional, P. 19),
an apparatus for detecting fluorescence from said one or more fluorescence markers provided in said patient's body (“The proposed system is advantageous because to enable concurrent topology scanning and NIR fluorescence imaging, shortening the total imaging time. The NIR sensor is responsible 
a computation device adapted to derive a spatial relationship between said visualization tool and the patient's body (“2. Surface topology with florescence imaging capability… Simultaneously get topology and fluorescence information; topology and fluorescence information are perfectly coregistered; 3D point cloud of shape and fluorescence value is generated that can be readily registered to preoperative imaging data (such as CT or MRI); Surface 3D profile tracks tissue deformation, and provide for surface-based registration” Provisional P. 6-7; “3D surface topology with fluorescence imaging is able to acquire a scalar value associated with each point on the surface. This is the so called point clouds expressed as (Pi = (xi, yi, Zi, Ii); i = 1.2.3 ..... N), where Ii represents the fluorescence imaging value at the ith surface point in the data set. Similarly, if both color reflectance is also captured and integrated with fluorescence and topology, the point clouds are (Pi = (xi, yi, zi, Ii, Ri, Gi, Bi ); i = 1.2.3 ..... N), where vector (Ri, Gi, Bi) represents the red, green, and blue color components. If multiple channels of fluorescence are captured along with color reflectance, the point clouds become (Pi = (xi, yi, zi, Ii, Fi, Ri, Gi, Bi ); i = 1.2.3 ..... N), where Ii represent the fluorescence channel 1, Fi represents fluorescence channel 2 with a different wavelength. In one embodiment, active illumination of the scene with spatially varying intensity pattern may be used. For instance, the structured illumination may be generated by a digital projector or a light source modulated by a spatial light modulator. the structured illumination can be either 2D or 3D. The relationship between the camera capturing topology, the projector, and an object surface point can be expressed by the triangulation equation, similar to that of commercially available 3D scanners.” Provisional P. 11; “The camera and projector may be calibrated to establish the relationship between depth and the spatial location of a pixel on the image captured by the camera. The projector can be calibrated for both intensity and geometry, using targets such as checkerboard pattern or array of dots.” Provisional P. 12), based at least in part on 

wherein said computation device is adapted to derive said spatial relationship between said visualization device and the patient's body, based on a 2D/3D registration algorithm, in which a 2-D .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./             Examiner, Art Unit 3793                                                                                                                                                                                           
/CAROLYN A PEHLKE/             Primary Examiner, Art Unit 3793